314 F.2d 836
CENTRAL SURETY AND INSURANCE CORP., Appellant,v.George L. TATE et al., Appellees.
No. 19969.
United States Court of Appeals Fifth Circuit.
March 14, 1963.

Thomas B. Huie, Huie, Fernambucq & Stewart, Birmingham, Ala., Sam Earl Esco, Jr., Selma, Ala., for appellant.
J. E. Wilkinson Jr., Wilkinson, Wilkinson & Russell, Selma, Ala., for appellees.
Before TUTTLE, Chief Judge, and POPE* and JONES, Circuit Judges.
PER CURIAM.


1
It appearing that the trial court entered a final order dismissing the complaint below on motion for summary judgment on November 13, 1961, and that notice of appeal was not filed for more than seven months after the date of such judgment, this Court has no jurisdiction to consider the appeal.


2
Appellant's motion, itself filed more than six months after the November 13th order could have no effect in the direction of extending the time for the filing of the notice of appeal.


3
The appeal is, therefore,


4
Dismissed.



Notes:


*
 Of the Ninth Circuit, sitting by designation